Title: Cash Accounts, September 1764
From: Washington, George
To: 



[September 1764]




Cash



Septr 1—
To Mr [Charles] Green on acct of Wheat
£ 2.10.0



To Cash of Edward Violett to pay Mr [Walter] Magowan
1.10.0



To Cash of Chrr Hardwick for Mr Chs Washington
7. 0.0



Contra



Septr 1—
By Mr Magowan—the Cash recd of Edd Voilet
1.10.0


5—
By two Horse Collars—pd Nelson Kelly
0. 2.6



By Cash paid Nelson Kelly
6. 0.0


7—
By Thomas Nicholas bal[anc]e due for his Wages
19.12.0



By Thomas Bishop
0. 5.0


9—
By Postage of a Letter—Alexa.
0. 1.3


10—
By Edward Voilet—sent pr Chr Hardwick
5. 0.0


15—
By Expences to the Great Falls—fishing
0.13.9



By Mr Chs Washington for Deeds in Fredg
1.13.4




By Do Money recd of C: Hardwick
7. 0.0


17—
By Jno. Askew
1. 0.0


18—
By Colo. [John] Carlyle in part for Transfer Tobo @11/7
10. 0.0



By Jno Askew pr Turner Crump
0.10.0



By 1 pr knee buckles for Breechy
0. 1.6



By Club at Grayson’s 3/9—Gave skipper 10/
0.13.9


22—
By a Pettuager bot of Abram Beach
3. 0.0



By Holferd Burk & others Ditchers
1.10.0


23—
By Michael Grater for 87 lbs. of Beef @3d.
1. 1.9


26—
By Colo. Carlyle Balle of Accts
18. 0.0


28—
By Jno. Alton
2. 0.0



By taking up Grig
0.10.0



By 5 Yards persian
1. 0.0


29—
By Saml Moxley for 18 head of Cattle
22.10.0



By Servants 2/6—By Ditchers 10/
0.12.6


